KEY, C. J.
(after stating the facts as above). Testimony was submitted which sustains the findings of fact, and the case must he disposed of in this court upon the facts as found by the trial court. On behalf of the state it is earnestly insisted that the testimony shows that appellee had abandoned his residence upon the land, which abandonment worked a forfeiture, and entitled the state to a judgment for the recovery of the land. On the other hand, and with equal earnestness, counsel for appellee contend that such abandonment of residence was not shown, and that the trial court rendered the proper judgment. The ease is not free from difficulty. The testimony brings it within that class where fair-minded persons might reach different conclusions. Counsel for appellant contend, and perhaps correctly, that so much of the former statute as authorized purchasers of school land to reside elsewhere as much as six months in each year for the purpose of educating their children or making money to pay for the land, was repealed by the act of 1907, which prescribes that such purchasers “shall in person reside continuously” on the land. However, and notwithstanding the repeal of the former statute, we are satisfied that it was not the intention of the Legislature to require purchasers of school land to remain in person upon the land each and every day for three consecutive years, and to prescribe a forfeiture if a purchaser was absent from his land for as much as one day. Before the passage of the act of 1907, the statute prescribed that “all purchasers shall be required to reside upon as a home the land purchased by them for three consecutive years next succeeding the date of their purchase”; and it is not believed that the phraseology of the act of 1907, declaring that such purchasers shall “in person reside continuously” on the land added anything to what was formerly required, except that it repealed the legislative permit to reside elsewhere six months in each year for the two purposes specified in the former law. Under the former law, as construed by the courts, apart from the exception referred to, purchasers of school land were required, in person, to continuously reside upon the land for three consecutive years; and therefore it is not perceived that the use of the words “in person” and “continuously” added anything to the former law, otherwise than to repeal the legislative permit already referred to.
In Bustin v. Robison, 102 Tex. 526, 119 S. W. 1140, our Supreme Court held that a purchaser of school land who, after settling thereon, went to California to visit her parents, was detained by sickness and remained away, from the land about three months, had not abandoned her residence on the land, nor forfeited her rights as a purchaser. That case is not entirely anologous, there being hut one absence, which was for the purpose of visiting relatives and on account of an unavoidable sickness; while in this case there were many absences, the most of which were for business reasons. However, in this case the longest absence was for the purpose of visiting relatives, and that was not as long as the absence in the case cited. It may be conceded that appellee’s other absences. from the land were so frequent and of such a nature as to justify doubts as to whether his purchase and original occupancy of the land were in good faith, for the purpose of making it a home. Nevertheless, the proof submitted by the state, and not controverted, was to the effect that after the land was awarded to appellee in the manner prescribed by law, he settled upon it and continuously occupied it as his home for three or four months; and we cannot say that the trial court erred in holding that he purchased and settled on the land in good faith. The main contention on behalf of appellant is that, after complying with the law up to that time, he then abandoned his residence upon the land, and thereby forfeited his rights as a' purchaser.
*522It is a well-settled rale that the law does not favor forfeitures, and requires strict proof of all the facts necessary to create a forfeiture. Furthermore, the learned trial judge had the witnesses before him, one of whom was the appellee himself, and whose testimony on the witness stand was somewhat different from that given in his ex par-te deposition and relied on by appellant. That judge was in a better position than we are to determine the credibility of witnesses, and his remoteness from the section 'of the state in which the land in controversy is situated, as well as his standing as a judge, preclude any suspicion that he was influenced by any other motive than a desire to administer the law fairly and justly. As said by Mr. Justice Williams in Bustin v. Robison, above cited, it would not be wise to undertake to lay down a general rule for this class of cases, the proper course being to dispose of each case according to its peculiar facts.
We do not regard the case of Andrus v. Davis, 99 Tex. 303, 89 S. W. 772, relied upon by counsel for appellant, as entirely analogous. In that case a woman who had purchased and settled upon school land left it and went off to school, where she remained about four months, then returned during the Christmas holidays and spent one or two days on the land, after which she returned to school and remained away from the land for'about four months longer. In that case, it seems that the trial court held that the purchaser had forfeited her rights as such, because she had acquired another residence at Denton, where she was attending school; and therefore and necessarily abandoned her residence upon the land there in litigation, and the appellate courts affirmed that holding. In the case at bar it was not shown that appellee had acquired another residence; and, while that circumstance may not be of controlling effect, it is entitled to consideration in determining whether or not he had abandoned his residence on the land in question. ‘
In conclusion it is deemed proper to say that this court has no desire to encourage fraud in any class of cases, and no disposition to discourage the efforts of the Commissioner of the Land Office and the Attorney ■General to prevent fraud in the acquisition of school lands. No doubt, those officers have acted in good faith in the case at bar; and the most that we can say is that while it is a close case on the evidence, we are not prepared to hold that the trial court erred in finding the facts, nor in holding that appellee had substantially complied with the law under which he purchased the land.
Judgment affirmed.